Name: 2005/484/EC: Commission Decision of 4 July 2005 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cold storage building kits and cold storage building envelope kits (notified under document number C(2005) 1961) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  technology and technical regulations;  consumption
 Date Published: 2006-12-12; 2005-07-06

 6.7.2005 EN Official Journal of the European Union L 173/15 COMMISSION DECISION of 4 July 2005 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cold storage building kits and cold storage building envelope kits (notified under document number C(2005) 1961) (Text with EEA relevance) (2005/484/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, Whereas: (1) Regarding the two procedures for attesting the conformity of a product under Article 13(3) of Directive 89/106/EEC, the Commission is required to select the least onerous possible procedure consistent with safety. This means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4) of Directive 89/106/EEC, the intervention of an approved certification body is required. (2) Article 13(4) of Directive 89/106/EEC requires that the procedure thus determined must be indicated in the mandates and in the technical specifications. It is therefore desirable to define the concept of products or family of products as used in the mandates and in the technical specifications. (3) The two procedures provided for in Article 13(3) of Directive 89/106/EEC are described in detail in Annex III to that Directive. It is necessary therefore to specify clearly the methods by which the two procedures shall be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems. (4) The procedure referred to in Article 13(3)(a) of Directive 89/106/EEC corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III to Directive 89/106/EEC. The procedure referred to in Article 13(3)(b) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The products set out in Annex I shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself. Article 2 The procedure for attesting conformity as set out in Annex II shall be indicated in the mandates for Guidelines for European technical approvals. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 July 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX I Cold storage building kits and cold storage building envelope kits:  For use in building works. ANNEX II Note: for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative. COLD STORAGE BUILDING KITS AND COLD STORAGE BUILDING ENVELOPE KITS Systems of attestation of conformity For the product(s) and intended use(s) listed below, European Organisation for Technical Approval (EOTA) is requested to specify the following system(s) of attestation of conformity in the relevant guideline for European technical approvals: Product(s) Intended use(s) Level(s) or class(es) (reaction to fire) Attestation of conformity system(s) Cold storage building kits and cold storage building envelope kits In building works  1 System 1: see Directive 89/106/EEC, Annex III.2, point (i), without audit-testing of samples. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Document). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.